DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed January 20, 2022, for the 15/733,706 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1, 8, and 12; the cancellation of claims 2-7 and 17; and the addition of claim 21 are noted.
Claims 1, 8-16, and 18-21 are pending and have been fully considered. 

Response to Amendment
Claim Objections
Applicant is reminded “[a]ll claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of ‘currently amended,’ and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of ‘currently amended,’ or ‘withdrawn’ if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as ‘withdrawn— currently amended’” [see 37 CFR1.121].  Claims 14-16 are presented in the claim listing as “currently amended,” but said claims were submitted without any markings to indicate the changes that have been made relative to the immediate prior version of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8-11, 13-16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toledo Antonio et al (US 2008/0280754 A1) alone or as evidenced by Calafat et al in Applied Catalysis A: General (1998, vol 172, pgs 217-224).
Toledo Antonio et al discloses a process for making a catalyst “for hydroconversion reactions of different hydrocarbon fractions contained in petroleum, preferably for the hydrodesulfuration, hydrodenitrogenation, and aromatic hydrogenation reactions. The catalyst that is the subject of this invention consists of at least one Group VIII non-noble metallic element, [and] at least one element from Group VIB” [paragraph 0022] such as cobalt molybdate [paragraph 0025].  The catalyst is prepared by mixing an aqueous ammonium heptamolybdate with cobalt acetate and a surfactant [paragraphs 0036, 0038, 0041-0043] and then adding a base so that the pH of the solution ranges from, preferably, 8 to 12.  Then a crystallization process is conducted to obtain a precipitate that is purple in color [paragraphs 0044-0047].  The precipitate is subsequently extruded and dried at a temperature ranging from 50 to 300o C, preferably 80 to 150o C [paragraph 0049].  The extrusion corresponds to the pelleting of the instant application [see paragraph 0054: “…the catalysts are formulated as extrudes, pellets, or spheres…”].  Note that it has been held that “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results)” [In re Burhans, 154 F.2d 690, 69 USPQ 330] and the “selection of any order of mixing ingredients is prima facie obvious” [In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)].  Therefore, the order of steps b) and c) of instant claim 8 would have been obvious, absent evidence of new or unexpected results.  Following the drying, the catalyst is thermally treated “at a temperature comprised between 200 and 1000o C., preferably between 300 and 600o C.” [paragraph 0055], which produces a -cobalt molybdate [paragraphs 0056 & 0057].  Also, note that it is well known that -cobalt molybdate is converted to the -cobalt molybdate isopmorph at temperatures such as 550o C as evidenced by Calafat et al [see first paragraph on right hand side of page 218].  Note that Toledo Antonio et al does not disclose mechanical deformation after calcination, does not disclose the presence of -Mo2C, and does not disclose an alkali or alkaline earth promoter.  Further, since the catalyst of Toledo Antonio et al is prepared in the same or a similar manner as recited in instant claim 8, it is expected that said catalyst is absent -Mo2C and said promoter(s).  That is, it is the position of the Office that the order of b) and c) in instant claim 8 has no effect on the presence of -Mo2C and promoter(s) in the catalyst, and that the catalyst of the reference renders the recited composition of instant claim 1 obvious.
With respect to claim 11, note that Toledo Antonio et al discloses “[t]he preparation of the solutions can be carried out separately, that is, each metallic component's precursor salt can be dissolved independently in a polar solvent, which can be water or alcohol or a mixture of them, and then mixed to form a solution that contains all the completely dissolved metallic components in a determined concentration for each catalytic formulation” [paragraph 0040; see also claim 2].  A mixture of water and alcohol corresponds to the recited binary solvent.
With respect to claims 14 and 18, it is the position of the Office that the drying time is a result-effective variable; that is, a variable that achieves a recognized result.  In this case, the result is the evaporation of water from the cobalt molybdate hydrate formed by the process described above.  Said water may In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235].
With respect to claims 16 and 20, Toledo Antonio et al discloses that calcination takes place for, preferably, 0.5 to 10 hours [paragraph 0054].

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Toledo Antonio et al discloses “[t]he preparation of the solutions can be carried out separately, that is, each metallic component's precursor salt can be dissolved independently in a polar solvent, which can be water or alcohol or a mixture of them, and then mixed to form a solution that contains all the completely dissolved metallic components in a determined concentration for each catalytic formulation” [paragraph 0040] and the “[s]olution and mixture of the precursor salts in a solvent that may be water, alcohol, such as methanol, ethanol, propanol, butanol, and/or water-alcohol mixture” [claim 2].  However, the reference does not disclose the recited quantities of ethanol and water in the solvent precursor and, therefore, the recited limitation appears to fall in the judicial exception to 35 U.S.C 102 created by the decision in Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 ([i]n Atofina, the court held that a reference temperature range of 100-500 degrees C did not describe the claimed range of 330-450 degrees C with sufficient specificity to be anticipatory, even though there was a slight overlap between the reference’s preferred range (150-350 degrees C) and the claimed range. "[T]he disclosure of a range is no more a disclosure of the end points of the range than it is each of the intermediate points").  Moreover, if the limitation is not anticipated in an otherwise anticipatory teaching (one may assume that the teaching of a water-alcohol mixture is a mixture with any concentrations of water-alcohol in the absence of a particular .

Response to Arguments
Applicant's arguments filed January 20, 2022, have been fully considered but they are not persuasive.
Applicant has argued “[i]t is noted in the Action that Toledo Antonio does not disclose mechanical deformation after calcination. In contrast, Calafat discloses mechanical grinding after calcination at 550°C for 2 hours. Thus, each and every limitation of claim 1 is not taught or suggested by the cited references, so claim 1 and all dependent claims are novel. One of skill in the art would not combine these divergent teachings and could not, in any event, arrive at the presently claimed invention.”
Applicant’s argument is not persuasive because the so-called divergent teachings are not being combined in the rejection.  Applicant is directed to their own remarks which state: “Claim 1-3, 8-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toledo Antonio et al (US 2008/0280754 Al) alone or as evidenced by Calafat et al in Applied Catalysis A: General (1998, vol 172, pgs 217-224).”  There is no modification of Toledo Antonio et al in the 103 rejection.  The rejection only uses evidence supplied by Calafat et al to show that -cobalt molybdate is converted to the -cobalt molybdate isopmorph at temperatures such as 550o C.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
February 28, 2022